STATE OFFICERS AND EMPLOYEES
Title 74 O.S. 817 [74-817] (1977), relating to the examination of merit system employees, does not apply to the Department of Wildlife Conservation, a non-merit system agency.  The Attorney General has considered your request for a legal opinion wherein you ask, in effect, the following question: Do the provisions of 74 O.S. 817 [74-817] (1977), relating to the examination of merit system employees apply to the Department of Wildlife Conservation, a non-merit system agency? Title 74 O.S. 817 [74-817] (1977), provides as follows: "In establishing the lists of eligibles for appointment and promotion, certain preferences shall be allowed for veterans honorably discharged from the Armed Forces of the United States. For disabled veterans, ten points shall be added to the passing grade achieved on the examination; for veterans who have not suffered disabilities, and for the surviving spouses of veterans, five points shall be added to the passing grade achieved on the examination. In determination of the register rank, five percentage points shall be added to the final grade of any person who has passed the examination and who has submitted proof of having status as a veteran, or spouse, unremarried surviving spouse, or dependent parent of a veteran; ten points shall be added to the final grade of any person who has passed the examination and has submitted proof of having status as a veteran, or spouse, unremarried surviving spouse, or dependent parent of a veteran who has service-connected disability as certified by the Veteran's Ad ministration or agency of the defense department within six months of date of application. Such veteran, spouse, unremarried surviving spouse, or dependent parent's name shall be placed at the top of the register in accordance with the numerical rating of the other service-connected veterans in receipt of benefits payable at the rate of ten percent or more. The veteran, spouse, unremarried surviving spouse, or dependent parent shall not be denied employment and passed over for a veteran having five percent preference or an nonveteran, without showing cause." The above-cited statute is referring to those examinations required pursuant to the provisions of 74 O.S. 805 [74-805] (1971), which provides in relevant part as follows: "The State Personnel Board shall hold regular meetings not less than once each month and such additional meetings as may be required for the proper discharge of its duties. In addition to the duties expressly set forth elsewhere in this act, the Board shall: ". . . "(2) Adopt, initiate the adoption of, approve, modify, reject, or establish such rules and regulations as may be necessary to give effect to the merit system of personnel administration as contemplated by this act. Such rules and regulations shall include provision for the establishment and maintenance of — classification and compensation plans according to their respective duties and responsibilities, the conduct of examinations to determine by competitive performance exclusively on the basis of merit, deficiency and fitness, the qualifications of all candidates for positions in the classified services, the establishment of registers of persons eligible for appointment under the merit system, the classification of eligible persons, appointments, promotions, transfers, demotions, separations, tenure, reinstatement, appeals, service ratings, payroll certification, and make rules and regulations covering all classified personnel transactions and regulate all conditions of employment included within the terms of this act by an executive order provided in 74 O.S. 802 [74-802] of this title. . . ." (Emphasis added) It is clear from a plain reading of the aforementioned statute that it is specifically applicable only to the merit system of personnel administration as contemplated by the act. This interpretation is further re-enforced by 74 O.S. 803 [74-803] (1977), which provides, in relevant part, as follows: "Offices and positions in the unclassified service are in no way subject to any of the provisions of this act or of the rules and regulations promulgated hereunder by the State Personnel Board except leave regulations promulgated under the provisions of 74 O.S. 805 [74-805] of this act. No person chosen by election or appointment to fill an elective office shall be subject to any leave plan or regulation, nor shall such person be eligible for accrual of any leave benefits." As is apparent from a plain reading of the aforementioned statutes, the provisions of the same relate only to those agencies and departments under the merit system of personnel administration, with the exception of leave regulations.  It is, therefore, the opinion of the Attorney General that 74 O.S. 817 [74-817] (1977), relating to the examination of merit system employees, does not apply to the Department of Wildlife Conservation, a non-merit system agency.  (LARRY D. BARNETT)